Citation Nr: 1628817	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-03 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for status post excision of malignant melanoma in situ from the left side of neck.

3.  Entitlement to an increased evaluation for service-connected spondylolisthesis, L5-S1, with spina bifida and degenerative joint disease involving the lumbosacral spine (back disability), evaluated as noncompensable prior to January 24, 2008, 10 percent from January 24, 2008 and 40 percent from July 7, 2010.   

4.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to March 5, 2012.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and Togus, Maine.  Jurisdiction remains with the RO in Detroit, Michigan.

The Veteran requested a Board hearing that was scheduled in March 2012, and the Veteran was notified.  The Veteran did not report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2009). 

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Board acknowledges that the RO has not issued a Supplemental Statement of the Case since March 2011.  Several new pieces of evidence were added to the record since that time.  Despite this, the Veteran's representative has waived RO review for all new evidence in a January 2016 informal hearing presentation.  The Veteran's representative explained in detail the Veteran's contentions in the January 2016 informal hearing presentation.  The Veteran has also had several years to submit any new evidence or argument.  The Veteran has received VA examinations for his PTSD and spine disabilities.  Accordingly, the Board finds that a decision on the entirety of the record would not result in any prejudice to the Veteran.  

The Veteran's vocational rehabilitation folder was received and associated with the Veteran's claims file.  The representative reviewed this folder and submitted a waiver of RO review.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The RO granted TDIU effective March 5, 2012.  In this Board decision, the Board is granting 70 percent for the Veteran's PTSD beginning June 28, 2007.  The evidence shows that the Veteran stopped working in November 2008.  The Board finds that the issue of TDIU must be remanded to the RO for issuance of an SSOC before the Board can review this issue so not to prejudice the Veteran.

The issues of entitlement to TIDU, entitlement to service connection for bilateral hearing loss and status post excision of malignant melanoma in situ from the left side of neck are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, PTSD has been manifested by occupational and social impairment with deficiencies in most areas due to impaired impulse control; sleep disturbance; intrusive thoughts; diminished interest; avoidance; difficulty concentrating, and hyper vigilance; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.

2.  For the period prior to January 24, 2008, there is no evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but no greater than 85 degrees or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height.  

3.  For the period from January 24, 2008 to March 4, 2009, the Veteran's back disability is manifested by lumbosacral flexion limited to 70 degrees; there is no evidence of forward flexion to 30 degrees but no greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

4.  Beginning March 5, 2009, the Veteran's back disability is manifested by forward flexion to 30 degrees; there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, or incapacitating episodes of intervertebral disc syndrome having the duration of at least 6 weeks but less than 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for PTSD were met for the entire period of the appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  For the period prior to January 24, 2008, the criteria for a compensable evaluation for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5239, 5242 (2015).

3.  For the period from January 24, 2008 to March 4, 2009, the criteria for an evaluation in excess of 10 percent for a back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5239, 5242 (2015).

4.  Beginning March 4, 2009, the criteria for an evaluation of 40 percent, but no higher, for a back disability has been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5239, 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

In correspondence dated in March 2008, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the March 2008 notice informed the Veteran of information and evidence necessary to substantiate the claim for a higher evaluation for his spine disability and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

In March 2008, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the 30 percent evaluation assigned beginning June 28, 2007.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated and a medical opinion has been sought in conjunction with his claim.  The recent VA examinations for PTSD and for the spine have been adequate for rating purposes.  The duty to assist has been fulfilled.

II.  Relevant laws and regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that where entitlement to compensation has already been established for the Veteran's back disability and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

III.  Evaluation of PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In February 2007, the Veteran's coworker submitted a statement explaining that the Veteran had physically assaulted him eight years earlier.

A January 2008 statement from a co-worker noted that the Veteran would threaten him during disagreements.

In a January 2008 statement, the Veteran's spouse noted that the Veteran worked 12 hours a day, six days a week.  The Veteran's spouse noted that the Veteran would vomit whenever he had to go to a family function or an appointment.  He never would go anyway that involved waiting in lines or crowds of people.  He had explosions of anger and would lose control.

In a February 2008, the Veteran's initial intake at the VA for PTSD noted that the Veteran did not want to be around people or crowds.  He had assaulted five co-workers.  The Veteran explained that a co-worker had a called him a name, and he waited until later in the day when they were alone to pin his co-worker against a wall.  His GAF score was 57.

In a March 2008 treatment record, the Veteran reported depression, low concentration, social withdrawal, nightmares, tearful, fatigue, irritability, forgetfulness, insomnia, racing thoughts, being impulsive, having too much energy at times, tense, restlessness, angry outbursts, worries and fears, social anxiety, avoiding people, and increased startle response.  He described the relationship with his wife as close and trusting.  The Veteran worked two full-time jobs.  He reported that if he was busy, he had fewer flashbacks.  His current social functioning was isolative and withdrawn.  The social worker found that the Veteran's PTSD symptoms have caused significant distress and impairment in social and occupational functioning.  A GAF score of 54 was assigned.

In a March 2008 statement, the Veteran reported that he was a loner, had continuous thoughts and vivid dreams of the past, slept very little, dreamed of the past, was watchful of the area around him, did not enjoy much of anything, felt empty, helpless and trusted nobody

A May 2008 VA treatment record notes that the Veteran reported being isolative and not feeling that he enjoys anything.  A GAF score of 57 and 58 were assigned.  Interpersonal conflicts at work were mentioned by the psychiatrist.

In a June 2008 VA treatment record, the Veteran noted that his anger is not as intense.  The psychiatrist noted that he was a little calmer and with a less intense affect.

In October 2008, the Veteran's supervisor explained that the Veteran had been very irate and often violent in the way he interacted with fellow employees and management.  He was jumpy.  He would use vulgar language towards his supervisor.

In an October 2008 VA outpatient treatment record, the Veteran reported that he was contemplating retirement because he was not able to get along with his supervisor.  The Veteran reported an increase in anger and becoming more emotional due to the PTSD group.

The Veteran stopped working in November 2008.

In a December 2008 VA treatment record, the Veteran reported that he had increased anxiety and irritability but had also been out of his medications for one month.  A GAF score of 55 was assigned.  

In January 2009, the Veteran noted that he still did not like to be around people.

In January 2009, the Veteran was afforded a VA examination for PTSD.  The Veteran reported being easily startled, avoiding crowds and trust problems.  The Veteran reported that he experienced difficulties on seven separate occasions for assaulting coworkers and reported frequent arguments with his foremen due to his temper while working.  He had frequent union involvement while he was there.  The Veteran reported increased intrusive memories and difficulties related to service.  He experienced flashbacks three to five times a day.  He slept about four hours a night and has nightmares four times a week.  He is very bothered by being around people.  The examiner assigned a GAF score of 65.  The Veteran reported hobbies of hiking and hunting as he enjoyed being alone in the woods.  The examiner found that the Veteran had ongoing difficulties while working with irritability and increased in startle response that resulted in problems at work.  He has a relatively good relationship with his wife but strained family relationship with his stepchildren and other family members.  He has intact judgment and thought processes but reported mood disturbances.

In August 2010, the Veteran arrived angry with Dr. R. who conducted his VA examination.  In September 2010, the Veteran continued to have difficulty being around other people.  A GAF score of 50 was assigned.  In an October 2010 VA treatment record, the Veteran arrived at the office very frustrated.  The Veteran continued to isolate himself.

In July 2010, the Veteran was afforded a VA PTSD examination.  The examiner noted that the Veteran had been married for 36 years.  His wife was is only significant relationship.  His relationship with his step-children was strained and inflammatory.  He has no contact with most siblings and described them as tumultuous.  He had contact with a sister who was also a Veteran.  He had one friend that he served with in Vietnam.  The Veteran reported that he is prone to road rage.  The examiner noted that his PTSD symptoms appear moderately affected by his PTSD symptoms.  He reported difficulty focuses and retaining information.  Upon examination, his remote and recent memory was mildly impaired.  The examiner concluded that he had daily moderate to severe PTSD symptoms.  The examiner assigned a GAF score of 60.  The examiner found that the Veteran had occupational decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms, but generally satisfactory functioning.  He noted that he assaulted several co-workers during disputes.  The examiner noted that the Veteran's severity of his PTSD has slightly worsened since his last VA examination in January 2009.  The Veteran's symptoms appear to negatively impacting his social and occupational severity and functioning.  He does not appear to pose a significant danger to himself or others at this time, though his level of impulsiveness and moodiness, particularly when driving or confronting with authority figures, fuels his frustration and stress level.  His PTSD symptoms have caused significant interpersonal problems on his job and in a variety of social contexts.

At the October 2010 hearing, the Veteran testified that he cannot work due to his PTSD and his back.

In January 2011, he reported becoming more agitated than before.  He had more intrusive thoughts about Vietnam.  A GAF score of 52 was assigned.

In a February 2011 VA treatment record, he reported that he slept 3 hours a night but gets up often due to frequent urination.  Veteran was less anxious than previous visit.

In March 2012, the Veteran was afforded a VA PTSD examination.  He was diagnosed with PTSD and assigned a GAF score of 45.  The examiner found that the Veteran had serious symptoms and serious impairment in social, occupational and academic areas and with his relationships and intimacy.  The examiner found that the Veteran had total occupational and social impairment.  The Veteran reported that he was able to stay at his work because he could avoid other people.  He began to have multiple fights at work, and even the Union was not going to be able to help him, so he retired.  The Veteran had a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control, such as unprovoked irritability with periods of violence and neglect of personal appearance and hygiene.  The examiner noted that the Veteran and his wife reported that the Veteran was able to maintain employment until his retirement but this was because he was able to be left alone and worked in isolation with no need to interact with others.  He reported that his behavior and anger had led to many close episodes of termination, but since he only worked in isolation, this only interfered with his supervisors.  The examiner noted that the present severity and duration of his symptoms of PTSD have totally impaired his social and occupational functioning at this time.  

In a June 2014 VA treatment record, the Veteran reported sleeping 3 to 5 hours a night.  He had nightmares but they were not as severe as before.  He reported concentration as poor.  He reported taking a vacation with his wife.  The examiner assigned the Veteran with a GAF scale of 65.

In an October 2014 VA treatment record, reported sleeping 5 hours at night but nightmares were minimal.  He did have frequent urination.  He reported that his concentration was not so good.

Having carefully reviewed the evidence of record, the Board concludes that an evaluation of 70 percent is warranted for the entire period on appeal.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

In this case, the Board observes that the Veteran's reported symptoms during the period in question include impaired impulse control, difficulty adapting to stressful circumstances (including work), sleep disturbance, intrusive thoughts, diminished interest, avoidance, difficulty concentrating, and hypervigilance.  In March 2008, a social worker found that the Veteran's PTSD symptoms have caused significant distress and impairment in social and occupational functioning.  The January 2009 VA examiner found that the Veteran had ongoing difficulties while working with irritability and increased in startle response that resulted in problems at work.  The July 2010 examiner concluded that he had daily moderate to severe PTSD symptoms.  He noted that the Veteran had decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms, but generally satisfactory functioning.  He noted that the Veteran had assaulted several co-workers during disputes.  The examiner further noted that the Veteran's symptoms appear to negatively impact his social and occupational functioning.  Although the examiner did not find that the Veteran appeared to pose a significant danger to himself or others at this time, his level of impulsiveness and moodiness, particularly when driving or confronting with authority figures, fuels his frustration and stress level.  The examiner concluded that his PTSD symptoms have caused significant interpersonal problems on his job and in a variety of social contexts.  The March 2012 examiner found that the present severity and duration of his symptoms of PTSD have totally impaired his social and occupational functioning at this time.  Throughout the record for the entire appeal period, the Veteran's difficulty with interacting with other, including assaulting others is chronicled by lay and medical evidence.  In essence, the evidence reflects symptoms during the entire appeal period are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experienced occupational and social impairment with deficiencies in most areas due to his PTSD symptoms. 

The Board finds that an evaluation in excess of 70 percent is not warranted for any portion of the appellate period.  The Board accepts that the Veteran's PTSD has significant effects on his functioning.  The Board also acknowledges the March 2012 examiner who found that the present severity and duration of his symptoms of PTSD have totally impaired his social and occupational functioning at this time.  Despite this, the evidence shows that he has been married to his current wife for 35 years, and he has described their relationship as close and trusting.  He also had a close relationship with a fellow soldier, K.K., for many years.  This evidence does not demonstrate that the Veteran has an inability to establish and maintain effective relationships.  Furthermore, the evidence also does not demonstrate obsessional rituals; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; or other symptoms the more nearly approximates the level of severity exemplified in these manifestations.  Rather, the Veteran has repeatedly been found to be oriented, and has denied homicidal and suicidal ideation.  There is nothing in the record that supports a finding that the Veteran has symptoms whose severity cause total social impairment.  The Board acknowledges that he has assaulted several co-workers, but VA examiners have not found him to be persistent danger of self-harm or harming others.  There is no gross impairment in thought processes or communication or persistent delusions or hallucinations.  Rather, his symptoms as described above more closely approximate the level of severity contemplated by the 70 percent rating criteria.  As such, the Board finds that the record as a whole does not support the existence of symptoms in excess of 70 percent for PTSD.

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD for the entire period on appeal is appropriate.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Regulations and Laws pertaining to the Spine

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5010. 

V.  Evaluation of the spine

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

 A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

 A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.
Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015). 

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2015).

For the period prior to January 24, 2008

The Veteran filed a claim for an increased evaluation for his back disability in January 2008.  There is no evidence pertaining to his back in the year prior to January 2008.  Therefore, the Board does not find that a compensable evaluation for the spine is warranted in the year prior to January 24, 2008.


For the period from January 24, 2008 to March 4, 2009

In April 2008, the Veteran was afforded a VA spine examination.  Upon examination, there was vague tenderness over the lumbar vertebrae but no paraspinal muscle spasms.  Flexion was to 70 degrees, extension to 20 degrees.  Right and left lateral flexion to 25 degrees and right and left rotation 25 degrees and not painful.  The combined range of motion was 190 degrees.  Repetitive moments were normal and not painful.  His gait was normal.  Coordination was normal.  X-ray of the lumbosacral spine showed degenerative changes with spondylolisthesis at L5 with grade 2 anterior spondylolisthesis at L5-S1.  He was diagnosed with spondylolisthesis L5-S1 with spina bifida and degenerative joint disease involving the lumbosacral spine.  Joint function was not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use.

Having reviewed the evidence of record for this period, the Board has determined that an evaluation exceeding 10 percent is not warranted.  The 10 percent evaluation for this period contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait, or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A higher evaluation requires evidence demonstrating forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 170 degrees less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis or abnormal kyphosis.  Such is not shown by the evidence of record.  In that regard, the record reflects that flexion was 70 degrees.  The Board acknowledges that the examination did not specify at what degree pain began, but there is no other evidence for this period.  As such, an evaluation in excess of 10 percent is not supported by record for this period.
 
The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome for this period.  However, there is no evidence showing that bed rest was prescribed by a physician during this period. Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application. 

The Board accepts that the Veteran has experienced functional impairment and pain due to his low back disability.  See DeLuca. The Board also finds the Veteran's own reports of symptomatology to be credible, to include during reported flare-ups and following repetitive use.  However, neither the lay nor medical evidence reflects the functional limitation required to warrant the next higher evaluations for this period considered.  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's low back disability.

For the period beginning March 5, 2009

In a March 5, 2009 private treatment record, the Veteran's lumbar spine flexion was to 30 degrees, and extension was to 0 degrees.  The Veteran could stand, but not bend, stoop, carry, push, pull, squat or arise from squatting.  He had a slow shuffling gait.

In July 2010, the Veteran was afforded a VA examination for his back disability.  He took ibuprofen, tramadol and gabapentin for his back pain and radiculopathy.  He reported flare-ups caused 90 percent of daily activities to be impacted.  He reported sharp moderate pain that was constant.  He had no incapacitating episodes due to his spine condition.  He used a cane and reported that he could not walk more than a few yards.  Upon examination, he had an antalgic gait.  There was no lumbar lordosis, reverse lordosis or thoracolumbar spine ankylosis.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Flexion was to 20 degrees and extension was to 0 degrees.  There was objective evidence of pain on active rotation of motion.  There was objective evidence of pain following repetitive motion but no additional limitation.  The examiner diagnosed the Veteran with spondylolisthesis of L5-S1 with degenerative osteoarthritis lumbar spine.

In March 2012, the Veteran was afforded a VA examination for his spine.  The examiner diagnosed the Veteran with degenerative arthritis/degenerative disc disease lumbosacral spine.  He reported that daily his pain becomes so severe he must limit constant sitting, standing, walking and must increase pain medication and lay down for several hours.  Upon examination, flexion was to 15 degrees with pain at 0 degrees.  Extension was to 5 degrees with pain at 0 degrees.  The Veteran was unable to perform repetitive-use testing due to severe pain and instability and he almost falls with any motion and sits back down secondary to severe pain.  He had less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movement smoothly, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing.  He had severe pain at L1-S1 on paraspinal muscle palpation.  He had guarding or muscle spasm of the thoracolumbar spine that resulted in abnormal gait, abnormal spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis.  He had at least 2 weeks but less than 4 weeks of incapacitating episodes over the past 12 months.  

In a June 2014 VA psychiatric treatment record, the Veteran reported that he took a vacation with his wife and rode a bicycle which he had not done in years.

Having reviewed the evidence of record, the Board has determined that an evaluation of 40 percent is warranted beginning March 5, 2009 because the evidence shows that a March 5, 2009 private treatment record demonstrates that the Veteran's lumbar spine flexion was to 30 degrees.  The Board does not find that a higher evaluation is warranted.  The evidence does not show unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  The Veteran was able to move his spine during the March 2012 VA examination, and he noted that he went bicycle riding in June 2014.  As such, an evaluation of 40 percent, but not higher, beginning March 5, 2009 is warranted.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  The March 2012 examination notes that he had at least 2 weeks but less than 4 weeks of incapacitating episodes over the past 12 months.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, this evidence would only warrant a 20 percent evaluation.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application. 

The Board has considered that the Veteran has experienced functional impairment and pain due to his low back disability.  See DeLuca. The Board also finds the Veteran's own reports of symptomatology to be credible, to include during reported flare-ups and following repetitive use.  However, neither the lay nor medical evidence reflects the functional limitation required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that a 40 percent evaluation, but not higher, is warranted beginning March 5, 2009.    

The Board notes that the Veteran has already been granted service-connection radiculopathy of the right and left lower extremities due to his back disability and no issue regarding the rating for radiculopathy is current in appellate status. 

VI.  Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

As for the Veteran's PTSD, the Veteran's symptoms include impaired impulse control, difficulty adapting to stressful circumstances (including work), sleep disturbance, intrusive thoughts, diminished interest, avoidance, difficulty concentrating, and hyper vigilance.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the 70 percent rating criteria, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  Hypervigilance is on par with suspiciousness and impaired judgment, which are in the rating criteria. The Veteran's diminished interest falls within the scope of disturbances of motivation and mood.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

As for the Veteran's spine disability, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected back disability.  The evidence fails to demonstrate, at any time during the appellate period, symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities is specifically contemplated under the appropriate rating criteria.  The Veteran's spine symptoms, including pain and limitation of motion, are contemplated by the schedular criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal has the Veteran indicated that his service-connected spine disability or PTSD result in further disability when looked at in combination with his other service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
ORDER

A 70 percent rating for PTSD for the entire period of the appeal is granted, subject to the laws and regulations controlling the award of monetary benefits.

For the period prior to January 24, 2008, a compensable evaluation for a back disability is denied.  

For the period from January 24, 2008 to March 4, 2009, the criteria for an evaluation in excess of 10 percent for a back disability is denied.

Beginning March 5, 2009, an evaluation of 40 percent, but not higher, for a back disability is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Board finds that further development is needed before the Board can adjudicate these issues.  

Hearing Loss

The Veteran claims that hearing loss is due to his noise exposure during service.  In March 2008, the Veteran was afforded a VA Audio examination.  The examiner opined that the Veteran's hearing loss was not caused by or a result of military service noise exposure because the audiometric examination completed for compensation and pension purposes in May 1970 (two months after discharge from military service) revealed normal hearing (3000 and 6000 Hertz were not tested).  In contrast, the examiner opined that it was at least as likely as not that the Veteran's tinnitus was related to the Veteran's military noise exposure.  

The Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  It is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge.  Accordingly, clarification is required to provide an adequate discussion and rationale for the examiner's opinion and to ensure the correct bases were used in providing such opinion.

Malignant Melanoma

The Veteran claims service connection is warranted for status post excision of malignant melanoma in situ from the left side of neck.  He believes his malignant melanoma is due to Agent Orange exposure or sun exposure during his military service.  Although a VA examination for skin disease was provided to the Veteran in January 2008, the examiner did not provide an opinion as to whether the Veteran's residuals of malignant melanoma were related to his military service, to include Agent Orange and sun exposure.  Accordingly, a remand is needed for an opinion to be obtained.

TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Board finds that the issue of TDIU has been raised by the record.  The RO granted TDIU effective March 5, 2012.  As noted above, the Board is granting 70 percent for the Veteran's PTSD beginning June 28, 2007.  The evidence shows that the Veteran stopped working in November 2008.  The Board finds that the issue of entitlement to a TDIU prior to March 5 2012, must be remanded to the AOJ for consideration and issuance of a Supplemental Statement of the Case (SSOC) before the Board can review this issue so not to prejudice the Veteran.


Accordingly, the case is REMANDED for the following action:

1.  Obtain recent VA treatment records and associate them with the claims file.

2.  The Veteran's claims file should be forwarded to the VA examiner who performed the March 2008 VA Audio examination for a complete review of the claims file and preparation of an addendum opinion addressing the following (If that examiner is no longer available, an addendum opinion should be obtained from a suitable medical provider skilled in the diagnosis and treatment of hearing disorders):

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is etiologically related to the Veteran's active duty service.

For the purposes of the opinion, the examiner should assume that the Veteran was exposed to in-service acoustic trauma.  See July 2010 statement from K.K.  The examiner must also keep in mind that even if a hearing loss disability is not demonstrated at separation or even within the one-year presumptive period following discharge, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service. 

The examiner should comment on the July 2010 private opinion by A.L. which includes an opinion that the Veteran's hearing loss was initiated by occupational noise exposure and aggravated by military, occupational and recreational noise exposure and presbycusis.

The Veteran should be scheduled for another VA examination only if deemed necessary by the examiner providing the opinion.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

3.  The Veteran's claims file should be forwarded to the VA examiner who performed the January 2008 VA Skin Disease examination for a complete review of the claims file and preparation of an addendum opinion addressing the following (If that examiner is no longer available, an addendum opinion should be obtained from a suitable medical provider):

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's residuals of malignant melanoma are etiologically related to the Veteran's active duty service, to include Agent Orange and sun exposure during service.

The Veteran should be scheduled for another VA examination only if deemed necessary by the medical provider who is drafting the opinion.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.   

4.  Then, adjudicate the issue of entitlement to TDIU prior to March 5, 2012 and readjudicate the Veteran's claims for service connection for bilateral hearing loss and status post excision of malignant melanoma in situ from the left side of neck.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished for these issues to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


